 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   MICHELLE L. ANGUS, State Bar No. 210031
     Supervising Deputy Attorney General
 3   JOANNA B. HOOD, State Bar No. 264078
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7343
 6    Fax: (916) 324-5205
      E-mail: Joanna.Hood@doj.ca.gov
 7   Attorneys for Defendants
     Kernan, Ventura, Goss, Moody, Fiori, Wilson,
 8   Department of Corrections and Rehabilitation,
     Pfeiffer and Phillips
 9
                            IN THE UNITED STATES DISTRICT COURT
10
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11
                                      SACRAMENTO DIVISION
12

13

14   CATHY SIMPSON,                                      2:17-CV-01590 TLN KJN

15                                         Plaintiff, STIPULATION TO CONTINUE
                                                      SETTLEMENT CONFERENCE
16                 v.
                                                         Date:
                                                       February 19, 2019
17                                                       Time:
                                                       9:00
     CALIFORNIA DEPARTMENT OF                            Courtroom:
                                                       25, 8th Floor
18   CORRECTIONS AND                                     Judge:
                                                       The Honorable Kendall J.
     REHABILITATION, et al.,                           Newman
19                                       Trial Date:   Not set
                             Defendants. Action Filed: July 31, 2017
20
21

22   ///

23   ///

24   ///

25

26
27

28
                                                     1
                             Stipulation and Order to Continue Settlement Conference (2:17-CV-01590 TLN KJN)
 1        The parties, by and through their counsel, hereby stipulate to continuing the settlement

 2   conference in this matter, currently scheduled for December 11, 2018, at 9:00 a.m., to February

 3   19, 2019, at 9:00 a.m., before United States Magistrate Judge Kendall J. Newman. Counsel has

 4   consulted with Judge Newman’s chambers to confirm his availability for the continued date.

 5        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 6   Dated: November 21, 2018                              Law Office of Sanjay S. Schmidt
 7                                                         /s/ Sanjay S. Schmidt (as authorized on
                                                           11/21/2018)
 8
                                                           SANJAY S. SCHMIDT
 9                                                         Attorney for Plaintiff Cathy Simpson
10

11                                                         Helm Law Office, PC
12                                                         /s/ T. Kennedy Helm1 (as authorized on
                                                           11/21/2018)
13
                                                           T. KENNEDY HELM
14                                                         Attorney for Plaintiff Cathy Simpson
15

16   Dated: November 26, 2018                              XAVIER BECERRA
                                                           Attorney General of California
17                                                         CHRISTOPHER J. BECKER
                                                           Supervising Deputy Attorney General
18
                                                           /s/ Joanna B. Hood
19
                                                           JOANNA B. HOOD
20                                                         Deputy Attorney General
                                                           Attorneys for Defendants Kernan, Ventura,
21                                                         Goss, Moody, Fiori, Wilson, Department of
                                                           Corrections and Rehabilitation, Pfeiffer, and
22                                                         Phillips
23

24

25

26
27
     1
      Pursuant to Local Rule 131(e), Plaintiff’s counsel has authorized submission of this document
28   on their behalf.
                                                     2
                              Stipulation and Order to Continue Settlement Conference (2:17-CV-01590 TLN KJN)
 1                                               ORDER

 2
          The Settlement Conference in this matter shall be continued to February 19, 2019, at 9:00
 3
     a.m., in Courtroom 25, before the Honorable United States Magistrate Judge Kendall J. Newman.
 4
          PURSUANT TO STIPULATION, IT IS SO ORDERED.
 5
     Dated: November 27, 2018
 6

 7

 8
                                       Troy L. Nunley
 9
                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
                             Stipulation and Order to Continue Settlement Conference (2:17-CV-01590 TLN KJN)
